         Case 1:18-cv-01244-DLF Document 8 Filed 11/14/18 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
JUDICIAL WATCH, INC.,               )
                                    )
            Plaintiff,              )
                                    )
      v.                            )    Case No. 18-1244-DLF
                                    )
U.S. DEPARTMENT OF STATE,           )
                                    )
            Defendant.              )
___________________________________ )

                                 JOINT STATUS REPORT

       Pursuant to this Court’s Minute Order dated September 13, 2018, Plaintiff Judicial

Watch, Inc. and Defendant U.S. Department of State (“DOS”) submit this joint status report.

This case concerns Plaintiff’s FOIA request to Defendant for certain records related to

refugee resettlement sites in the U.S. ECF 1 at ¶ 5.

       The parties have conferred further about the resolution of Plaintiff’s claims in this

lawsuit. DOS made releases of responsive material on October 9, 2018 and November 6,

2018. DOS has approximately 550 pages of potentially responsive material remaining to

process in this case. DOS anticipates that some of this material may require consultation with

submitters of commercial business information pursuant to 22 C.F.R. § 171.12 to determine

whether it is exempt from disclosure under 5 U.S.C. § 552(b)(4). DOS anticipates it will be

able to complete this consultation process and its review and release of any responsive non-

exempt material by March 7, 2019.

       Accordingly, the parties propose the Court order the parties to submit a further joint

status report by March 21, 2019 to apprise the Court of progress towards release of the

records and the parties’ positions on resolution of any remaining disputed issues in the case.
       Case 1:18-cv-01244-DLF Document 8 Filed 11/14/18 Page 2 of 2



Dated: November 14, 2018                Respectfully submitted,

 s/ Chris Fedeli                        JESSIE K. LIU
Chris Fedeli                            D.C. Bar #472845
DC Bar No. 472919
JUDICIAL WATCH, INC.                    DANIEL F. VAN HORN
425 Third Street SW, Suite 800          D.C. Bar #924092
Washington, DC 20024                    Chief, Civil Division
202-646-5172
cfedeli@judicialwatch.org               BY: /s/ Fred E. Haynes
                                        FRED E. HAYNES, D.C. Bar #165654
Counsel for Plaintiff                   Assistant United States Attorney
                                        555 Fourth Street, N.W., Room E-4110
                                        Washington, D.C. 20530
                                        202.252.2550
                                        fred.haynes@usdoj.gov

                                        Counsel for Defendant




                                    2
